Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered November 20, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant did not establish a proper foundation for impeach*202ing the arresting officer by means of a purported prior inconsistent statement contained in a prisoner property form (see People v Wise, 46 NY2d 321, 326 [1978]; People v Duncan, 46 NY2d 74, 80-81 [1978], cert denied 442 US 910 [1979]). Accordingly, there was no violation of defendant’s right to confront witnesses (see Delaware v Van Arsdall, 475 US 673, 678-679 [1986]). Defendant’s argument that the document also qualified as a business record is unpreserved and we decline to review it in the interest of justice. Concur—Saxe, J.P, Rosenberger, Williams, Lerner and Friedman, JJ.